 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnitedPaperworkers InternationalUnion,Local1575 (Scott Paper Co)andRobert E LathanCase 15-CB-2860September 30 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn July 16 1987 the National LaborRelationsBoardissued a Decisionand Order' in which theBoard found that the Respondent violated Section8(b)(1)(B) of the Act by refusing to give its consentto Robert Lathan s retention of seniority if he wasagain designatedas a temporary supervisor by theEmployer thereby causing the Employer to decline to promote Lathan to the position of temporary supervisorThe Board ordered the Respondent, inter alia, to makewhole Lathan for any lossesthat he may have suffered by reason of the Respondent s unlawful conduct On October 21 1987theRespondent through counsel entered into astipulationapproved by theRegionalDirector forRegion 15 onNovember 3 1987 whereby the Respondent waived its right under Section 10(e) and(f) of the Act to contest either the propriety of theBoards Order or the findings of fact or conclusions of law underlying that Order A controversyhavingarisenover the amount of backpay dueunder the Board s Order theRegionalDirector forRegion 15issuedand duly served on the Respondent abackpay specification and notice of heanngalleging theamount of backpay due the discnminateeSubsequently the Respondent filedan answerto the backpay specification denying the allegationsThereafteron February81988 theGeneralCounsel filed with the Board a motion to strike Respondent s answer to backpay specification and forjudgment onthe pleadingswith exhibits attachedThe General Counsel essentially alleges that theRespondents answer does not comply with thesubstantive requirements of Section 102 54 of theBoardsRules andRegulationsAccordingly theGeneral Counsel moves that the answer be strickenpursuantto Section 102 54(c) of theBoard s Rulesand that allthe allegationsof the backpay specification be deemed to be admitted to be true and beso found by the Board without the taking of evidence supportingthese allegationsand that the Respondent be precluded from introducing any evidence controverting the allegationsOn February12, 1988 the Boardissuedan order transferring the' 284 NLRB 1019proceeding to the Board and a Notice to ShowCausewhy theGeneral Counsels motion shouldnot be grantedOn February 19 1988 the Respondent filed a response to the General Counsels motion In its response the Respondent contends that it is only attempting to have resolved the issue of whetherthe discnminatee is entitled to backpay for anyperiod after June 30 1984 It argues in this regardthat there is no evidence in the record that the Employerwould have requested further letters ofprotectionpursuant to which it would have tem.poranly promoted the discnminatee after June 301984 It furtherasserts that it can produce evidenceat heanng to demonstrate that subsequent to thispenod the practice of promoting unit employees tomove up supervisor was discontinued On March81988 the General Counsel filed a reply to theRespondents response contending that the backpay penod should end on August 24, 1987 the datetheRespondent notified the Employer it had rescinded all unlawful action against LathanTheGeneral Counsel argues that the Employers failuretorequest additional letters of protection forLathan is not dispositive because the making ofsuch requests would have been futile under the circumstancesOn the entire record in this proceeding theBoard makes the followingRuling on Motion for Judgment on thePleadingsSection 102 54(b) and(c) of the Board s Rulesand Regulations states(b)Contentsof the answer to specification -The respondent shall specifically admit,deny or explain each and every allegation ofthe specification unless the respondent is without knowledge in which case the respondentshall so state such statement operating as adenialDenials shall fairly meet the substanceof the allegations of the specification deniedWhen the respondent intends to deny onlypartof an allegation the respondent shallspecify so much of it as is true and shall denyonly theremainderAs to thematters withinthe knowledge of the respondent includingbut not limited to the various factors enteringinto the computation of gross backpay a general denial shall not suffice(c) Effects of failureto answer or pleadspecificallyand in detail to the specification -Ifthe respondent files an answer to the specification but fails to deny any allegation of thespecification in the manner required by subsec291NLRB No 12 PAPERWORKERSLOCAL 1575 (SCOTT PAPER)73tion (b) of this section and the failure so todeny is not adequately explained such allegation shall be deemed to be admitted to be trueand may be so found by the Board without thetaking of evidence supporting such allegationand the respondent shall be precluded from introducing any evidence controverting said allegationAs indicated above the General Counsel hasfiled a motion to strike the Respondents answer inits entirety on the basis of alleged substantive deficiencies in the answerWe agree with the GeneralCounsel that with one exception, the answer to thebackpay specification fails to deny the allegationsof the specification in the manner required underSection 102 54(b) of the Board s Rules Further inits response to the General Counsels motion theRespondent expressly states that the only issue indispute is the length of the backpay period By sostatingtheRespondent essentially amends itsanswer to admit the allegations of the specificationinsofar as they do not relate to the length of thebackpay period used to compute the gross backpaydue the discriminatee 2 Accordingly as there areno issues remainingexceptwith respect to thelength of the backpay period we will grant theGeneral Counsels motion except insofar as it concerns the length of the backpay periodWe therefore deem all the allegations in the backpay specification insofar as they do not involve the length ofthe backpay period to be admitted as true and theRespondent is precluded from introducing any evidence controverting themWe find however that the Respondents answeras amended, raises a substantial and material issue2 SeeUnitedHydraulic Services282 NLRB 645 (1987)concerning the date on which the backpay periodended In this regard the Respondent argues thatthere is no evidence that the discnmmatee wouldhave been made a temporary supervisor after June30 1984 and further that it can produce evidenceaffirmatively establishing that the Employer hadabandoned its practice of temporarily promotingunit employees after that dateAccordinglywewill deny the General Counsels motion and wewill remand this proceeding for a hearing limitedto the issue of whether the backpay period shouldend on June 30 1984 as contended by the Respondent or on August 24 1987 as alleged in thebackpay specificationORDERIT IS ORDERED that the General Counsel smotion is granted regarding all allegations of thebackpay specification except insofar as they relateto the length of the backpay periodIT IS FURTHER ORDERED that the General Counsel s motion is denied regarding the allegations ofthe backpay specification insofar as they involvethe backpay period used to compute the grossbackpay due the discriminateeIT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 15for the purpose of arranging a hearing before anadministrative law judge on the issue of the properbackpay periodThereafter the judge will prepare and serve onthe parties a supplemental decision containing findings of fact conclusions of law and recommendations based on all the record evidence Followingservice of the judge s decision on the parties theprovisions of Section 102 46 of the Boards Rulesand Regulations will be applicableL